Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 6.1 (see specification ¶0095).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26, 28-31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 23, line 3, the distinction associated with the term “in nature” is not entirely clear as the particular attributes which differ between the first spoke and remaining spokes is not precise. In claim 26, lines 2-3, the recitation “geometrically identically formed other spokes” is confusing in that it is not clear whether “geometrically identical formation” is the distinguishing “nature” referred to in claim 23, or a further attribute; additionally from the phrasing of this feature it is not clear whether or not the term includes a precise antecedent basis, in that in claim 23, the reference is solely to “the other spokes” and in claim 26, the recitation should either (a) refer to “the other spokes” as previously recited, or (b) positively indicate that “the other spokes are geometrically identically formed”. In claim 31, the claim refers to claim 18 and specifies a method, but does not set forth any method steps. The scope of this claim is unclear as no method limitations are presented. In claim 33, line 3, “the first spoke” lacks a clear antecedent basis.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-22, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda Access (JP H06-85101, cited by applicant) in view of Nickoladze (US 4,591,210, cited by applicant). Honda Access teaches a wheel for a vehicle comprising a rim (2), a hub portion (4), at least one spoke and/or at least three spokes (3) and at least one covering element (7) which at least partially covers a spoke and/or spoke region, the at least one or at least three spoke[s] as combined with the hub forming a “common wheel portion”, the arrangement including at least an axial offset between the hub portions and geometrically identically formed other spokes, the wheel being fully capable of being made according to a method which includes, as best understood, the step[s] of making the wheel. The reference to Honda Access does not specifically teach that the cover element is configured to produce an “unbalance-free state of the wheel”. Nickoladze teaches that it is well known to provide a cover element (2 in general) for a wheel (W), including at least two different material layers (e.g., 12, 14) which covers a spoke region (portions 6 extending to the rim) and hub area (portions 12, 14, surrounding central axis 40), the covering element operative to produce an unbalance-free state of the wheel (col. 3, lines 32-42). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the covering element of the wheel initially taught by Honda Access as being a covering element which covers the hub and spoke region of the wheel, is made of at least two layers, and provides, when installed, an unbalance-free state of the wheel, as taught by Nickoladze, for the purpose of providing a wheel which is capable of providing dynamic balancing, such that wheel unbalance due to use-related wear is compensated for during use of the wheel, beneficially reducing undesirable conditions such as accelerated tire wear, vibration and reduced fuel efficiency. 
As regards claims 19 and 20, the base reference to Honda Access as modified by Nickoladze does not expressly teach that the wheel, lacking the covering element is “designed to be unbalanced” with respect to a center axis due to a mass distribution of wheel components. It is notoriously common for wheels to be unbalanced at the time of being manufactured to their design (in which case, construction to the design yields a wheel having unbalanced characteristics), and subsequently require balancing after being made. To that known condition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the base wheel initially taught by Honda Access and modified by Nickoladze as being initially unbalanced as manufactured to design, for the purpose of ensuring that the overall cost of manufacturing the wheel is not unduly raised by requiring close tolerances that would result in a fully balanced wheel during initial manufacture (note that manufacturing to a close tolerance is, of course, possible, however it is also notably more expensive than manufacturing to a looser tolerance and subsequently making minor modifications via added material or machining). 
As regards claim 21, the reference to Honda Access as modified by Nickoladze is discussed above and as modified above (see treatment of claim 19) does not expressly teach that the unbalance being “an order of magnitude of more than 60 grams”.  To the extent that an unbalanced wheel structure is less expensive to construct and/or initially manufacture than a balanced wheel (where the level of unbalance would be a value less than 60 grams), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the initially unbalanced wheel as manufactured to design to have an unbalance level of “an order of magnitude of more than 60 grams” for the purpose of ensuring that manufacturing cost of the wheel (in an initially unbalanced state) does not exceed a threshold level.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda Access in view of Nickoladze and Webber (US 2019/0105942, published 4/11/2019, filed 10/7/2017). The reference to Honda Access as modified by Nickoladze is discussed above and does not specifically teach that initially the wheel includes a first spoke which differs “in nature” from the other spokes, and the other spokes do not differ from one another. Webber teaches that a known wheel spoke structure (see figure 3, annotated version provided herein) 
    PNG
    media_image1.png
    416
    378
    media_image1.png
    Greyscale
wherein one spoke (annotation “D”) differs “in nature” from the others by having a wider engagement area with wherein it meets the inner radial surface of the rim (11), the other three spokes (annotations “A”, “B”, “C”) having a different “nature” in that they have the same geometrical feature of a narrower engagement area where they meet the inner radial surface of the rim (and do not differ from each other in that they all have that same narrower engagement geometry). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the spoke structure of the wheel initially taught by Honda Access and modified by Nickoladze as having one spoke which is different in nature than the others, which have the same nature, as taught by the spoke arrangement illustrated in Webber, for the purpose of providing a spoke structure having a distinctively identifiable visual characteristic for a more custom appearance (Webber, ¶0001). 
As further regards claim 26, the illustration while showing three of the spokes as having a non-differing narrow engagement geometry with the rim, does not specifically state that the engagement geometry of those three spokes is “identical”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the spoke engagement geometry with the rim of the three like spokes as being “identical” (e.g., having the same area or peripheral extent) for the purpose of reducing the variation in rim engagement portions among the ‘same’ spokes, thus reducing to an extent the variations in rim stiffness among the ‘same’ spokes.

Allowable Subject Matter
Claim 32 is allowed.
Claims 28-30, 33 and 34 as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  House, Jr. teaches a balance structure for a wheel with spokes; Duke, Jr. teaches a wheel balancer which may be added to a wheel; Brayer teaches a wheel rim and tire assembly expressly designed to accommodate balance weights (and resultantly understood to be unbalanced prior to attachment of the weights); Word teaches a vehicle wheel having plural spokes with intentionally different geometries;  Seitz teaches a wheel into which plug elements may be inserted; Passarotto et al., Luzanilla et al. and Taylor teach wheel structures with spokes which are provided in differing natures; Boeriswyl teaches a wheel structure where one or more spokes may be provided with an additional element rendering it “different” from other spokes.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616